Case 2:18-cv-11236-JMV-JBC Document 19 Filed 02/20/20 Page 1 of 2 PageID: 34




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY
                               NEWARK DIVISION


                                               Case No.: 2:IS-cv-11236-JMV-JBC
LISA PARKER,

            Plaintiff,                         STIPULATION OF DISMISSAL
                                               WITH PREJUDICE OF PAYPAL,
       v.                                      INC.


PAYPAL, INC.,
            Defendant.



       Pursuant to Federal Rule of Civil Proced ure 41, Plaintiff Lisa Parker and Defendant

PayPal, Inc., by and through undersigned counse l, hereby stipu late that this action and all

claims and defenses asserted therein be di smi ssed w ith prejudice as to PayPal, Inc. The

parties have further stipulated that each party shall bear their own attorneys' fees, costs,

and expense.

Dated: February 19, 2020.                 Respectfully submitted,

 PRICE LAW GROUP, APC                      HOLLAND & KNIGHT LLP


/.,/ A 110 Gli/china                      ~~-L~~~_ _~ _~
Alia Gulchina                              Duy     M. Thompson
 86 Hudson Street                         ?JWest 52 nd Street
 Hoboken, NJ 07030                         NelV York, NY 1001 9
'1': (818) 600-5 566                       '1': (2 12) 513.3200
 F: (818) 600-5466                         1':(212)385.9010
 E: alla@ pricelawgroup.com                E: duvol.thompason@hklaw.com
Allorneysfor Plaintiff,                    Attorneys/or Defe ndant
Lisa Parker                                Pay Po/ illc.

                                            - I-
Case 2:18-cv-11236-JMV-JBC Document 19 Filed 02/20/20 Page 2 of 2 PageID: 35




                              CERTIFICATE OF SERVICE
       I hereby certify that on February 20, 2020, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system. Notice of such filing will be
sent to all attorneys of record in this matter. Since none of the attorneys of record are
non-ECF participants, hard copies of the foregoing have not been provided via personal
delivery or by postal mail.


                                                  PRICE LAW GROUP, APC

                                                  By: /s/ Florence Lirato
